12-400
    Payne v. Commissioner of Social Security


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    16th day of December, two thousand thirteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                RALPH K. WINTER,
                GUIDO CALABRESI,
                      Circuit Judges.
    _____________________________________

    Ronald Payne,

                             Plaintiff-Appellant,

                     v.                                                   12-400


    Commissioner of Social Security,

                             Defendant-Appellee.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                        Ronald Payne, pro se, New Rochelle, NY.

    FOR DEFENDANT-APPELLEE:                         Susan D. Baird, Benjamin H. Torrance, Assistant
                                                    United States Attorneys, for Preet Bharara, United
                                                    States Attorney for the Southern District of New
                                                    York, New York, NY.
          Appeal from a judgment of the United States District Court for the Southern District of

New York (Jones, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Ronald Payne, proceeding pro se, appeals the district court’s judgment

dismissing his Social Security action brought pursuant to section 205(g) of the Social Security

Act, as amended, 42 U.S.C. § 405(g), for lack of subject matter jurisdiction. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          When reviewing the dismissal of a complaint for lack of subject matter jurisdiction, we

review factual findings for clear error and legal conclusions de novo. Liranzo v. United States,

690 F.3d 78, 84 (2d Cir. 2012). Here, an independent review of the record and relevant case law

reveals that the district court properly adopted the magistrate judge’s recommendation to dismiss

Payne’s action for lack of subject matter jurisdiction because Payne failed to exhaust his

administrative remedies. We affirm for substantially the same reasons stated by the magistrate

judge in his thorough April 15, 2011 report and recommendation.

          We have considered all of Payne’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  2